Title: From George Washington to John Sullivan, 16 January 1781
From: Washington, George
To: Sullivan, John


                        

                            
                            Dear Sir.
                            Head Quarters New Windsor N.Y. Janry 16. 1781
                        
                        I was honored last Evening with your favor of the 10 with a Postscript of the 11th Instant. Major Gen.
                            St Clair will inform you of the reasons why I thought it imprudent to address my dispatches in answer to your Letters of
                            the 7th & 9 immediately to you, he will also advise you of the Measures I had taken.
                        It gives me great satisfaction to learn a final & cordial accommodation was like to take immediate effect.
                            The decided & unequivocal step the Pennsylvanians have taken, by delivering up the Emissaries from Sir Henry Clinton, is
                            a strong mark of their attachment to the Cause of their Country, and detestation of the invidious conduct of the Enemy. In
                            addition to this, their respectful & orderly behaviour in the whole course of the affair (except in the first instance)
                            gives us reason to expect that they will return to their duty like faithful & good Soldiers.
                        I have the pleasure to inform you that the Army in this Quarter, amidst all their complicated sufferings, &
                            distresses for the want of Money, Cloathes & frequently Provisions, continues still quiet. Congress will probably have
                            advised you before this time of the Mode I have recommended for furnishing three Months pay immediately to the Army. And I
                            cannot but flatter myself the United efforts of Congress & the States will be exerted to prevent by redressing the real
                            grievances, of a repetition of similar or even more dangerous disturbances than those which have happened in the Pennsylvania
                            Line—I have the honor to be